DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 02/22/2022.
Claims 1, 5, 7, 8-9, 11, and 15-17 are amended.
Claims 2-4 are cancelled.
Claims 1 and 5-17 are pending for consideration. 
The 101 rejections against claims 1-14 for being directed to abstract ideas are withdrawn because the amended claims overcome the rejections.
The objections to claims 1, 4, 9, 11, 15-17 are withdrawn because the claims are either amended or cancelled which overcome the objections.
The 112(b) rejections against claims 7-8, and 10-11 are withdrawn because the claims have been amended which overcomes the rejections.  However, new rejections are made against the claims due to newly added limitations (please see updated rejections below).
	Response to Applicant’s Arguments
The Applicant argues in near the bottom of page 6 in the Remarks filed on 02/22/2022 regarding 35 U.S C. 103 rejection against claim 1 as being unpatentable over Fabric (NPL U: “Hyperledger Fabric”, dated May 31, 2018, pages 1-436, downloaded from URL: https://github.com/hyperledger/fabric/tree/b769311601bd96d6f934e7de4e48168fb66b8bb6/docs/source, hereinafter Fabric) in view Ethereum (NPL V: “Ethereum”, dated Feb 12, 2018, pages 1-760, downloaded from URL: https://github.com/Yuto-I/wiki, hereinafter Ethereum) and Ethereum /StackExchange (NPL X: “Grouping and queuing transactions”, dated November 15, 2017, pages 1-2, downloaded from URL: https://ethereum.stackexchange.com/questions/30831/grouping-and-queuing-transactions, hereinafter StackExchange_Ethereum), that Fabric in view of Ethereum does not teach “"generating, by an accelerator computing device connecting the client terminal to a blockchain network, a batch transaction by aggregating the plurality of individual transactions including the first individual transaction and a second individual transaction". The applicant’s argument is fully considered.  However, the Examiner respectfully disagrees because the argument is not persuasive.  Specifically,	The Applicant argues that “Fabric teaches the generation of the batch transaction within the blockchain network”.	The Examiner respectfully asserts that Fabric teaches “generating, by an accelerator computing device connecting the client terminal to a blockchain network, a batch transaction by aggregating the plurality of individual transactions including the first The examiner regarded "websites" as corresponding to the batch transaction. However, the websites of Tagliaferri cannot correspond to the batch transaction. In Tagliaferri, the websites is a generic name encompassing various websites, and is not related to the transaction. It is a way to show hierarchical data. For example, if a first individual transaction is related to a process of an image, JSON format taught in Tagliaferri includes "image" in its data format. It does not relate to a batch transaction” and as a result, the combination of Fabric in view of Ethereum and Tagliaferri does not teach “the status record includes additional information indicating association with the batch transaction” as recited in the cancelled claim 2.		The above arguments have been considered but are moot because the new 1 and Tx2 respectively. As a result, the combination of Fabric in Ethereum shows at most the hash and the quantity of the individual transaction index. It does not teach or suggest the claimed features of providing the client terminal with (i) an identifier of the batch transaction generated by aggregating the first individual transaction and the second individual transaction, and (ii) index information on the first individual transaction”.	The Applicant’s argument is fully considered.  However, the Examiner respectfully disagrees because the argument is not persuasive.  Fabric teaches client sends transactions to ordering service (Fabric page 14, pages 19-20, fig. 2, “submitting client”), and Ethereum teaches in page 448 and 456, that after the sendTransaction is made, and a contract is created, use the method eth_getTransactionRecept, which returns a blockHash and transactionIndex to the client submitting the transactions.  The blockHash and the transactionIndex corresponds to the identifier of the batch transaction and the index of the individual transaction respectively.  As a result, the combination of Fabric in view of Ethereum teaches the disputed limitations.	The Applicant argues in page 10, regarding rejection of claim 7, “The features of "extracting the first individual record corresponding to the index information from the value field of the status record" are not taught or suggested by the prior art.”the database stores the first individual record 243 and the second individual record 233, and further stores additionally the first status key 245 and the second status key 246 which are generated based on a combination of the identifier of the batch transaction and the index information on the first and second individual transactions. These features are not taught or suggested by the prior art”.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0065588 filed on 06/03/2019.
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 1, the claim recites a limitation “the plurality of individual transactions” in line 5.  The limitation lacks antecedent basis because limitation “plurality of individual transactions” was not recited before.	Regarding claim 1, the claim recites limitations “the first individual record” and “the second individual record”. The limitations lack antecedent basis because “first individual record” and “second individual record” were not recited before.		Regarding dependent claims 2-14, the claims are rejected for similar reasons as that of independent claim 1 because the claims 2-14 does not cure the deficiencies recited in claim 1.	For the purpose of prior art examination, the limitations are interpreted as best understood.	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fabric (NPL U: “Hyperledger Fabric”, dated May 31, 2018, pages 1-436, downloaded from URL: https://github.com/hyperledger/fabric/tree/b769311601bd96d6f934e7de4e48168fb66b8bb6/docs/source, hereinafter Fabric) in view Ethereum (NPL V: “Ethereum”, dated Feb 12, 2018, pages 1-760, downloaded from URL: https://github.com/Yuto-I/wiki, hereinafter Ethereum) and Ethereum /StackExchange (NPL X: “Grouping and queuing transactions”, dated November 15, 2017, pages 1-2, downloaded from URL: https://ethereum.stackexchange.com/questions/30831/grouping-and-queuing-transactions, hereinafter StackExchange_Ethereum).	Regarding method 15, Fabric teaches a method for managing a transaction, the method being performed in a blockchain-based computing system, the method comprising:			receiving a request for processing an first individual transaction  ([Examiner note: the crossed over text is disclosed below]; Fabric section “Architecture Explained”, page 16/436, section 2.1. The client creates a transaction and sends it to endorsing peers of its choice);		generating, by an accelerator computing device connecting the client terminal to a blockchain network (page 13, section 1.3.3, Ordering service provides a shared communication channel to clients and peers, offering a broadcast service for messages containing transactions; page 19/436, 2.3. The submitting client collects an endorsement for a transaction and broadcasts it through ordering service; page 19/436, 2.4. The ordering service delivers a transactions to the peers), a batch transaction by aggregating a plurality of individual transactions including the first individual transaction (Fabric section “Architecture Explained”, middle of page 14/436, section Ledger and block formation,  for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs) and a second individual transaction (page 24/436, fig. 2, 
    PNG
    media_image1.png
    411
    828
    media_image1.png
    Greyscale
; the two transactions tx1 and tx2 coming from the ordering service as blob1 and blob2);processing the generated batch transaction via a blockchain network (Fabric section “Architecture Explained”, page 14/436, section Ledger and block formation, the ordering service will group (batch) the blobs and output blocks within a single deliver event, … the number of blobs in a block may be chosen dynamically by an ordering service implementation; section “Architecture Explained”, page 19/436, section 2.4. The ordering service delivers a transactions to the peers), such that a plurality of individual records associated with the batch transaction are recorded in the blockchain (section “Architecture Explained”, page 20/436, section 2.4. The ordering service delivers a transactions to the peers, applies blob.endorsement.tran-proposal.writeset to blockchain state, also see Fig. 2, page 24/436); 		Fabric thus far does not yet explicitly state:		receiving a request for processing an first individual transaction along with a transaction code of the first individual transaction from a client terminal;		wherein the first individual record is recorded in the blockchain in an encrypted state by the transaction code.		Fabric further teaches:		receiving a request for processing an first individual transaction along with a transaction code of the first individual transaction from a client terminal ([Examiner note: the receiving of a request for processing is discussed above]; Fabric page 156/436-157/436, Frequently Asked Questions section, encrypt the data before calling chaincode, if you encrypt the data then you will need to provide a means to share the decryption keys);		wherein the first individual record is recorded in the blockchain in an encrypted state by the transaction code (Fabric page 156/436-157/436, Frequently Asked Questions section, ensure data privacy, encrypt the data before calling chaincode; [Examiner note: to ensure data privacy, it would be obvious to an ordinary skilled in the art not store the decrypted data in the blockchain.  Furthermore, Fabric does not disclose the encrypted data is decrypted and stored in the blockchain as decrypted]).		It is obvious to a person of ordinary skill in the art before the effective filing date to further incorporate the teachings of Fabric, which teaches encrypting data before calling chaincode and providing the decryption keys into the current teaching of Fabric to result in the aforementioned limitations of the claimed invention.		One of ordinary skilled would be motivated to do so as further incorporating Fabric’s teaching would help ensure data privacy.		Fabric does not explicitly disclose:		providing the client terminal with an identifier of the batch transaction, wherein the plurality of individual records includes a first individual record associated with the first individual transaction.		On the other hand, Ethereum teaches:		generating a batch transaction by aggregating a plurality of individual transactions including the first individual transaction (page 371/760, section JavaScript-API, Batch requests, batch requests allow queuing up requests and processing them at once);		providing the client terminal with an identifier of the batch transaction, wherein the plurality of individual records includes a first individual record associated with the first individual transaction (page 448/760, section eth_sendTransaction, Use eth_getTransactionReceipt to get the contract address, after the transaction was mined, when you created a contract; page 456/760, section eth_getTransactionReceipt, blockHash, 
    PNG
    media_image2.png
    447
    1119
    media_image2.png
    Greyscale
).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Ethereum, which teaches batching up multiple transactions and return a hash to the batch to the client into the teaching of Fabric to result in the aforementioned limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as Ethereum would save spaces and improve data transmission efficiency. Furthermore, both of the references (Ethereum and Fabric) teach features that are directed to analogous art, such as blockchain, block of transactions and smart contracts. This close relation 
	Regarding claim 17, Fabric in view of Ethereum teaches the method of claim 15, further comprising:
		receiving a query request including the identifier of the batch transaction from the client terminal (Ethereum JSON_RPC, section eth_getBlockByHash, page 451/760, Returns information about a block by hash, 
    PNG
    media_image3.png
    410
    1179
    media_image3.png
    Greyscale
);		obtaining a plurality of individual records corresponding to the identifier of the batch transaction via the blockchain network (Ethereum JSON_RPC, section eth_getBlockByHash, page 451/760, it returns the full transaction objects); and		providing, in response to the query request, the obtained plurality of individual records (Ethereum JSON_RPC, section eth_getBlockByHash, page 451/760-452/760, it returns the full transaction objects, transactions:  Array of .
Claims 1, and 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fabric (NPL U: “Hyperledger Fabric”, dated May 31, 2018, pages 1-436, downloaded from URL: https://github.com/hyperledger/fabric/tree/b769311601bd96d6f934e7de4e48168fb66b8bb6/docs/source, hereinafter Fabric) in view Ethereum (NPL V: “Ethereum”, dated Feb 12, 2018, pages 1-760, downloaded from URL: https://github.com/Yuto-I/wiki, hereinafter Ethereum) and Ethereum /StackExchange (NPL X: “Grouping and queuing transactions”, dated November 15, 2017, pages 1-2, downloaded from URL: https://ethereum.stackexchange.com/questions/30831/grouping-and-queuing-transactions, hereinafter StackExchange_Ethereum).and further in view of Anurag Sinha (NPL W page 2: “Batch: An API to bundle multiple RESToperations”, dated Nov 27, 2018, downloaded from the Internet on 03/15/2022, URL: https://medium.com/paypal-tech/batch-an-api-to-bundle-multiple-paypal-rest-operations-6af6006e002, hereinafter Sinha).	Regarding claim 1, Fabric teaches a method for managing a transaction, the method being performed in a blockchain-based computing system and the method comprising:		receiving a request for processing a first individual transaction from a client terminal (section “Architecture Explained”, page 16/436, section 2.1. The client creates a transaction and sends it to endorsing peers of its choice);		generating, by an accelerator computing device connecting the client terminal to a blockchain network (page 13, section 1.3.3, Ordering service provides a shared communication channel to clients and peers, offering a broadcast service for messages containing transactions; page 19/436, 2.3. The submitting client collects an endorsement for a transaction and broadcasts it through ordering service; page 19/436, 2.4. The ordering service delivers a transactions to the peers), a batch transaction by aggregating a plurality of individual transactions including the first individual transaction (section “Architecture Explained”, middle of page 14/436, section Ledger and block formation, for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs) and a second individual transaction (Fabric, section “Architecture Explained”, page 19-20/436, section 2.4. The ordering service delivers a transactions to the peers, applies blob.endorsement.tran-proposal.writeset to blockchain state, also see Fig. 2, page 24/436; Fabric page 24/436, fig. 2, 
    PNG
    media_image1.png
    411
    828
    media_image1.png
    Greyscale
; the two transactions tx1 and tx2 coming from the ordering service as blob1 and blob2);		processing the generated batch transaction via a blockchain network (section “Architecture Explained”, page 14/436, section Ledger and block formation, , such that a status record associated with the batch transaction is recorded in the blockchain (section “Architecture Explained”, page 20/436, section 2.4. The ordering service delivers a transactions to the peers, applies blob.endorsement.tran-proposal.writeset to blockchain state, also see Fig. 2, page 24/436);	wherein the status record is generated by aggregating the first individual record and the second individual record (Fabric section “Architecture Explained”, middle of page 14/436, section Ledger and block formation,  for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs; Fabric page 24/436, vBlocks are chained together to a hash chain by every peer. More specifically, every block of a validated ledger contains:The hash of the previous vBlock, vBlock number; see also fig. 2 of page 24 above).	Fabric does not explicitly disclose:	providing the client terminal with an identifier of the batch transaction and index information on the first individual transaction;	On the other hand, Ethereum teaches:	generating a batch transaction by aggregating a plurality of individual transactions including the first individual transaction and a second individual transaction (page 371/760, section JavaScript-API, section Batch requests, batch requests allow queuing up requests and processing them at once).providing the client terminal with an identifier of the batch transaction and index information on the first individual transaction (page 448/760, section eth_sendTransaction, Use eth_getTransactionReceipt to get the contract address, after the transaction was mined, when you created a contract; page 456/760, section eth_getTransactionReceipt, transactionIndex, blockHash, 
    PNG
    media_image2.png
    447
    1119
    media_image2.png
    Greyscale
).	wherein the index information on the first individual transaction is determined based on a location of the first individual record in the status record (Ethereum: bottom of page 61/760-62/760, design-rationale, section Trie Usage, the transaction trie, representing all transactions in the block keyed by index (ie. key 0: the first transaction to execute, key 1: the second transaction, etc.).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Ethereum, which teaches batching up multiple transactions and return a hash to the batch and a transaction index of a submitted .
		One of ordinary skilled would be motivated to do so as Ethereum would save spaces and improve data transmission efficiency. Furthermore, both of the references (Ethereum and Fabric) teach features that are directed to analogous art, such as blockchain, block of transactions and smart contracts. This close relation between both of the references highly suggests an expectation of success when combined.	The combination of Fabric in view of Ethereum does not explicitly disclose wherein the aggregating is performed by a smart contract of the blockchain network.	On the other hand, StackExchange_Ethereum discloses that Ethereum teaches the aggregating is performed by a smart contract of the blockchain network (StackExchange_Ethereum, page 1, transactions of multiple users to get grouped together, do that through some smart contract; page 2, in Ethereum, a transaction is from one address to another address. If the "to" is a smart contract, then it could potentially do something with the transaction and send call functions/send ETH to multiple addresses).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of StackExchange_Ethereum, which teaches grouping transactions using a smart contract into the teaching of Fabric in view of Ethereum to result in the aforementioned limitations.

    PNG
    media_image4.png
    277
    812
    media_image4.png
    Greyscale
; Fabric in view of Ethereum and StackExchange_Ethereum thus far does not yet disclose: wherein the status record associated with the batch transaction includes:		a key field in which information indicating association with the batch transaction is located.		Ethereum further teaches wherein the status record associated with the batch transaction includes:		a key field in which information indicating association with the batch transaction is located (Ethereum, Design Rationale, section Merkle Patricia Trees, page 59/760, Merkle Patricia tree/trie is the primary data structure of Ethereum, and is used to store all account state, as well as transactions and receipts in each block, every unique set of key/value pairs maps uniquely to a root hash; page 61-62/760, Design-rationale, section Trie Usage, every block header in the Ethereum blockchain contains pointers to three tries, the transaction trie, representing all transactions in the block keyed by index (ie. key 0: the first transaction to execute, key 1: the second transaction, etc.); Patricia Tree, Merkle Patricia Tree Specification section, page 107-108/760, pointers to (in our case, hashes of) other nodes, [Examiner note: the each block has a block header that has pointer to the a transaction trie]).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Ethereum, which teaches batching of transactions and having a key field indicating association with the batch transaction is located into the teaching of previously discussed combined teachings of Fabric in view of Ethereum and StackExchange_Ethereum to result in the aforementioned limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as Ethereum would save spaces and improve data transmission efficiency. Furthermore, both of the references (Ethereum and Fabric) teach features that are directed to analogous art, such as blockchain, block of transactions and smart contracts. This close relation between both of the references highly suggests an expectation of success when combined.wherein the status record associated with the batch transaction includes a value field in which a first individual record associated with the first individual transaction; and a second individual record associated with the second individual transaction are located.	On the other hand, Sinha teaches a batch request associated with the batch transaction includes:		a key field in which information indicating association with the batch transaction is located (Sinha page 3, “operations”, 
    PNG
    media_image5.png
    1299
    866
    media_image5.png
    Greyscale
); and		a value field in which a first individual record associated with the first individual transaction and a second individual record associated with the second individual transaction are located (Sinha page 3, the array value after “operations”, having 2 requests, each has its own bulk id, method and path).the method of claim 1 (see discussion above).	wherein the index information on the first individual transaction is determined in the aggregation process (Ethereum: page 61-62/760, design-rationale, section Trie Usage, every block header in the Ethereum blockchain contains pointers to three tries, the transaction trie, representing all transactions in the block keyed by index (ie. key 0: the first transaction to execute, key 1: the second transaction, etc.); Tagliaferri, middle of page 5, section Nested Arrays; [Examiner note: the index ).
	Regarding claim 6, Fabric in view of Ethereum, StackExchange_Ethereum  and Sinha teaches the method of claim 1 (see discussion above)		However, the Fabric in view of Ethereum, StackExchange_Ethereum  and Sinha thus far does not yet disclose wherein the status record is recorded in the blockchain in a compressed form.		Ethereum teaches the status record is recorded in the blockchain in a compressed form (page 61/760, section Compression algorithm, the wire protocol and the database both use a custom compression algorithm to store compress data).		It is obvious to a person of ordinary skill in the art before the effective filing date to further incorporate the teachings of Ethereum, which teaches compressing blockchain data stored in a database into the previously discussed combined teaching of Fabric in view of Ethereum, StackExchange_Ethereum  and Sinha to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as Ethereum would save spaces and improve data transmission efficiency. Furthermore, both of the references (Ethereum and Fabric) teach features that are directed to analogous art, such as blockchain, block of transactions and smart contracts. This close relation between both of the references highly suggests an expectation of success when combined.	storing the first individual record and the second individual record in a database (Fabric, page 221/436, world state represents the current values of all ledger states,
    PNG
    media_image6.png
    272
    803
    media_image6.png
    Greyscale
the world state is implemented as a database. This makes a lot of sense because a database provides a rich set of operators for the efficient storage and retrieval of states. We'll see later that Hyperledger Fabric can be configured to use different world state databases to address the needs of different types of state values and the access patterns required by applications, for example in complex queries.).	Regarding claim 10, Fabric in view of Ethereum, StackExchange_Ethereum, and Sinha teaches the method of claim 8, further comprises:		receiving a query request including the identifier of the batch transaction and the index information on the first individual transaction from the client terminal (Ethereum page 455/760, eth_getTransactionByBlockHashAndIndex, returns information about a transaction by block hash and transaction index position, see also bottom of page 453/760 - page 455/760 for the returned data);obtaining a status record corresponding to the identifier of the batch transaction and the index information from the status record base (Ethereum page 455/760, return results, see also eth_getTransactionByHash starting at bottom of page 453/760 - page 455/760); and		providing, in response to the query request, the obtained status record (Ethereum page 455/760, eth_getTransactionByBlockHashAndIndex, returns information about a transaction by block hash and transaction index position, see also page 453/760 - page 455/760 for the returned data).		It is obvious to a person of ordinary skill in the art before the effective filing date to further incorporate the teachings of Ethereum, which teaches providing transaction information based on a request with a block hash and transaction index into the teaching of Fabric in view of Ethereum, and Atkins to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Ethereum’s teaching would help improve performance using direct hash and index when retrieving transaction information. Furthermore, both of the references (Ethereum and Fabric) teach features that are directed to analogous art, such as blockchain, block of transactions and smart contracts. This close relation between both of the references highly suggests an expectation of success when combined.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fabric in view of Ethereum, StackExchange_Ethereum and Sinha and further in view of Somtomas et al. (NPL V page 2: “Better way to represent array in java properties file”, :		receiving a query request including the identifier of the batch transaction and the index information on the first individual transaction from the client terminal;		obtaining the status record corresponding to the identifier of the batch transaction and the index information via the blockchain network; and		providing, in response to the query request, the first individual record to the client terminal.		Ethereum further teaches receiving a query request including the identifier of the batch transaction and the index information on the first individual transaction from the client terminal (page 455/760, eth_getTransactionByBlockHashAndIndex, 
    PNG
    media_image7.png
    171
    925
    media_image7.png
    Greyscale
);		obtaining the status record corresponding to the identifier of the batch transaction and the index information via the blockchain network (page 455/760, returns information about a transaction by block hash and transaction index position, see also eth_getTransactionByHash starting at bottom of page 453/760 - page 455/760); and		providing, in response to the query request, the first individual record to the client terminal (page 455/760, returns information about a transaction by block hash and transaction index position, see also eth_getTransactionByHash starting at bottom of page 453/760 - page 455/760).	It is obvious to a person of ordinary skill in the art before the effective filing date to further incorporate the teachings of Ethereum, which teaches retrieving a transaction data using a block hash and an index into the previously discussed combined teachings of Fabric in view of Ethereum, StackExchange_Ethereum  and Sinha to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Ethereum’s teaching would improve data transmission efficiency. Furthermore, both of the references (Ethereum and Fabric) teach features that are directed to analogous art, such as blockchain, block of transactions and smart contracts. This close relation between both of the references highly suggests an expectation of success when combined.	Although the combination of Fabric in view of Ethereum, StackExchange_Ethereum and Sinha teaches the returning of data located by an identifier and the index, the combination does not explicitly disclose the details of 
    PNG
    media_image8.png
    83
    160
    media_image8.png
    Greyscale
, getSystemStringProperties(String key); [Examiner remark: for each different key, there is a list of values that has index 0, 1, and so on.  The combined .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fabric in view of Ethereum, StackExchange_Ethereum, Sinha and further in view of Timothy McCallum (NPL U page 2: https://medium.com/cybermiles/diving-into-ethereums-world-the method of claim 1 (see discussion above).	Although Fabric in view of Ethereum, StackExchange_Ethereum, and Sinha teaches using different tries for storing different status records and wherein the status record associated with the batch transaction is further stored along with the identifier of the batch transaction and the index information on the first individual transaction (Ethereum: page 61-62/760, design-rationale, section Trie Usage, every block header in the Ethereum blockchain contains pointers to three tries, the transaction trie, representing all transactions in the block keyed by index (ie. key 0: the first transaction to execute, key 1: the second transaction, etc.; [Examiner note: the each block has a block header that has pointer to the a transaction trie, but the not the transaction trie itself]), Fabric in view of Ethereum, StackExchange_Ethereum, and Sinha does not explicitly state the status record associated with the batch transaction is further stored in a separate database (DB).		On the other hand, McCallum teaches the status record associated with the batch transaction is further stored in a separate database (DB) (page 5, data such as account balances are not stored directly in the block headers of the Ethereum blockchain. Only the root node hashes of the transaction trie, state trie and receipts trie are stored directly in the block headers;
    PNG
    media_image9.png
    665
    687
    media_image9.png
    Greyscale
).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of McCallum, which teaches that Ethereum stores transaction trie data separately from the blockchain block into the teaching of Fabric in view of Ethereum, StackExchange_Ethereum, and Sinha to result in the aforementioned limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as both of the references (McCallum, Ethereum and Fabric) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain and smart contract. Both McCallum and Ethereum teaches the same Ethereum technology.  This close relation between both of the references highly suggests an expectation of success when combined. the method further comprises:
		receiving a query request including the identifier of the batch transaction and the index information on the first individual transaction from the client terminal (Ethereum page 455/760, eth_getTransactionByBlockHashAndIndex);		obtaining a status record corresponding to the identifier of the batch transaction and the index information from the DB (Ethereum page 455/760, returns information about a transaction by block hash and transaction index position, see also eth_getTransactionByHash starting at bottom of page 453/760 - page 455/760); and		providing, in response to the query request, the obtained status record (Ethereum page 455/760, returns information about a transaction by block hash and transaction index position, see also eth_getTransactionByHash starting at bottom of page 453/760 - page 455/760).
		It is obvious to a person of ordinary skill in the art before the effective filing date to further incorporate the teachings of Ethereum, which teaches retrieving a transaction data using a block hash and an index into the current teaching of Fabric in view of Ethereum, StackExchange_Ethereum, Sinha and McCallum to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Ethereum’s teaching would improve data transmission efficiency. Furthermore, both of the references (Ethereum and Fabric) teach features that are directed to analogous art, such as blockchain, block of transactions and smart contracts. This close relation .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fabric in view of Ethereum, StackExchange_Ethereum, Sinha and McCallum and further in view of Smedberg et al. (US 20140101235 A1, hereinafter Smedberg) and Chung et al. (US 10846096 B1, hereinafter Chung).
	Regarding claim 12, the combination of Fabric in view of Ethereum, StackExchange_Ethereum, Sinha and McCallum teaches the method of claim 11 (see discussion above).		The combination does not explicitly disclose wherein generating the batch transaction comprises:		classifying the plurality of individual transactions according to predetermined classification criteria;		inserting the classified individual transactions into a batch queue corresponding to a classification result; 		On the other hand, Smedberg teaches classifying the plurality of individual transactions according to predetermined classification criteria (¶35, determines a batch identifier associated with the first request, type of other requests with which the first request is suitable for batching, type may include those requests that have similar purposes, or other groupings desirable; see also ¶38);
		inserting the classified individual transactions into a batch queue corresponding to a classification result (¶34, places the request in a queue of .		It is obvious to a person of ordinary skill in the art before the effective filing date to further incorporate the teachings of Smedberg, which teaches grouping requests by types in a batch into the current teaching of Fabric in view of Ethereum, StackExchange_Ethereum, Sinha and McCallum to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Smedberg’s teaching would help improve performance and flexible (Smedberg ¶24). Furthermore, both of the references (Smedberg and Fabric) teach features that are directed to analogous art, such as batching of requests and processing of batches. This close relation between both of the references highly suggests an expectation of success when combined.
		The combination of Fabric in view of Ethereum, StackExchange_Ethereum, Sinha and McCallum and Smedberg does not explicitly disclose:		generating, in response to determining that the number of individual transactions in a particular batch queue satisfies a predetermined batch size, the batch transaction by aggregating the individual transactions in the particular batch queue.		On the other hand, Chung teaches:		generating, in response to determining that the number of individual transactions in a particular batch queue satisfies a predetermined batch size, the batch transaction by aggregating the individual transactions in the particular batch queue (col. 4 lines 43-67, determine values for batch size and timeout values that are optimal, when the queue is full or the timeout value has been reached, and the queued requests should be batched and transmitted to the GPU for processing).
		It is obvious to a person of ordinary skill in the art before the effective filing date to further incorporate the teachings of Chung, which teaches grouping requests into a batch based on batch size or timeout into the current teaching of Fabric in view of Ethereum, StackExchange_Ethereum, Sinha and McCallum and Smedberg to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Chung’s teaching would reduce latency and costs (Chung, col. 4 lines 43-67). Furthermore, both of the references (Chung, Smedberg and Fabric) teach features that are directed to analogous art, such as batching of tasks and processing of batches. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 13, Fabric in view of Ethereum, StackExchange_Ethereum, Sinha, McCallum, Smedberg and Chung teaches the method of claim 12, wherein the classification criteria include at least one of an identifier of a smart contract associated with an individual transaction, a channel identifier associated with an individual transaction, and a type of an individual transaction (Smedberg ¶35, 

	Regarding claim 14, Fabric in view of Ethereum, StackExchange_Ethereum, Sinha, sMcCallum, Smedberg and Chung teaches the method of claim 12, wherein generating the batch transaction by aggregating the individual transactions in the particular batch queue comprises:		generating the batch transaction in response to an expiration event of a batch timer even if the number of individual transactions in the particular batch queue does not satisfy the predetermined batch size (Chung, col. 4 lines 43-67, determine values for batch size and timeout values that are optimal, when the queue is full or the timeout value has been reached, and the queued requests should be batched and transmitted to the GPU for processing).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fabric in view of Ethereum and further in view of Ambroz et al. (US 20160028699 A1, hereinafter Ambroz).	Regarding claim 16, Fabric in view of Ethereum teaches the method of claim 15 (see discussion above).		Fabric in view of Ethereum thus far does not yet teaches:
		receiving a query request including the identifier of the batch transaction and the transaction code of the first individual transaction from the client terminal;		obtaining a plurality of individual records corresponding to the identifier of the batch transaction via the blockchain network; and
		providing, in response to the query request, a status record that is decrypted by the transaction code among the obtained plurality of individual records.
		Ethereum further teaches:		receiving a query request including the identifier of the batch transaction ([Examiner note: the crossed over text is disclosed below]; Ethereum JSON_RPC, page 451/760-452/760 section eth_getBlockByHash; Fabric page 156/436-157/436, Frequently Asked Questions section, encrypt the data before calling chaincode, if you encrypt the data then you will need to provide a means to share the decryption keys);		obtaining a plurality of individual records corresponding to the identifier of the batch transaction via the blockchain network (Ethereum JSON_RPC, page 451-452/760, Returns Object - A block object, transactions - Array of transaction objects); and
		providing, in response to the query request, ([Examiner note: the crossed over text is disclosed below]; Ethereum JSON_RPC, page 451-452/760, Returns Object - A block object, transactions - Array of transaction objects).
		One of ordinary skilled would be motivated to do so as incorporating Ethereum’s teaching would help making it convenience for client to be informed about their submitted transactions. Furthermore, both of the references (Ethereum and Fabric) teach features that are directed to analogous art, such as blockchain, block of transactions and smart contracts. This close relation between both of the references highly suggests an expectation of success when combined.
		Fabric in view of Ethereum does not explicitly states:		receiving a query request including the identifier of the batch transaction and the transaction code of the first individual transaction from the client terminal;		providing, in response to the query request, a status record that is decrypted by the transaction code among the obtained plurality of individual records.
		On the other hand, Ambroz teaches receiving a query request including the identifier the transaction code from the client terminal (¶6, retrieving data from a remote device includes transferring a unique identifier and a user password from a client device to the remote device via a network, the unique identifier specific to a unique storage space);		providing, in response to the query request, a status record that is decrypted by the transaction code (¶6, a unique identifier and a user password from a client device to the remote device via a network, the unique identifier specific to a unique storage space, generating an encryption key specific to the unique storage space using the unique identifier and the user password, decrypting encrypted data by the remote device using the encryption key to generate decrypted data, transferring the decrypted data from the unique storage space to the client device).		It is obvious to a person of ordinary skill in the art before the effective filing date to further incorporate the teachings of Ambroz, which teaches retrieving information by supplying an ID and password into the teaching of Fabric in view of Ethereum to result in the aforementioned limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Ambroz’s teaching would help making it convenience for clients to receive readable data without having to obtain another tool to decrypt the encrypted data. Furthermore, both of the references (Ambroz and Fabric) teach features that are directed to analogous art, such as data encryption and decryption using password. This close relation between both of the references highly suggests an expectation of success when combined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170278186 A1 - bundling a trade report, clearing instructions, etc., into a cryptographic ledger, batching operation parameters include compressing transactions.
US 20170213209 A1 - transactions are data to be stored in the blockchain, batches of receive transaction into the block.  
US 20200028947 A1 - node A may submit a transaction request to the blockchain, batches of transactions by a blockchain consensus method to ensure that all nodes have consistent confirmation results.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/14/2022

Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162